DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, Sub-Species I, directed to the inventions of figures 2 and 3, corresponding to claims 1 – 4, 9 – 13 and 18, in the reply filed on November 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 – 8 and 14 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species and/or Sub-Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the surface of the pixel definition layer away from the planarization layer is flush with a surface of the insulating layer away from the planarization layer, as claimed in independent claims 1 and 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Examiner notes that a common definition of “flush” is “directly abutting or immediately adjacent” (Merriam-Webster's Collegiate Dictionary, 10th Edition, 2001). Figures 2 and 3 do not show the surface of the pixel definition layer away from the planarization layer directly abutting or immediately adjacent (i.e. flush) with a surface of the insulating layer away from the planarization layer.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not clearly describe what is new and/or improved in the art, and it does not provide the benefits of the invention.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ORGANIC ELECTROLUMINESCENT SUBSTRATE WITH PIXEL DEFINITION LAYER WITHIN A PLURALITY OF PIXEL OPENINGS.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4, 9 – 13 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In particular, independent claims 1 and 10 recite “a surface of the pixel definition layer away from the planarization layer is flush with a surface of the insulating layer away from the planarization layer”. A common definition of “flush” is “directly abutting or immediately adjacent” (Merriam-Webster's Collegiate Dictionary, 10th Edition, 2001). Figures 2 and 3 do not show the surface of the pixel definition layer away from the planarization layer directly abutting or immediately adjacent to (i.e. flush with) a surface of the insulating layer away from the planarization layer. Further, the specification does not disclose how the pixel definition layer away from the planarization layer is flush with (i.e. directly abutting or immediately adjacent to) a surface of the insulating layer away from the planarization layer. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 9 – 19 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2015/0060820 A1, prior art of record, see IDS filed April 29, 2021).
Regarding claims 1 and 10, Takagi discloses an organic electroluminescent substrate, and an organic electroluminescent display panel (e.g. figure 3 shows the substrate and figure 5 shows a display panel), comprising:
a planarization layer (figure 3, planarization layer 104a, ¶ [0054]);
an insulating layer on the planarization layer (figure 3, insulating layer 104b, ¶ [0054]), wherein the insulating layer comprises an opening (figure 3, opening in which element 114 is disposed);
a first electrode formed of a metal material (figure 3, first electrode 106, disclosed to be a metal in ¶ [0042]); wherein the first electrode covers the bottom of the opening, side faces of the opening, and a surface of the insulating layer away from the planarization layer (e.g. as seen in figure 3, first electrode 106 covers the bottom and side faces the opening in layer 104b, and first electrode 106 covers a portion of the top surface of the insulating layer 104b away from the planarization layer 104a), and portions of the first electrode at the bottom of the opening and portions of the first electrode at the side faces of the opening cooperate to form a reflective cup structure (e.g. as seen in figure 3 and disclosed in ¶ [0031]);
a pixel definition layer in the opening (e.g. pixel definition layer 108, ¶ [0036]), configured to define a pixel cell area (e.g. s seen in figure 3 the pixel wherein a surface of the pixel definition layer away from the planarization layer is flush with a surface of the insulating layer away from the planarization layer (e.g. the bottom of the pixel definition layers 108 that directly contacts the top of the insulating layer 104b may be considered to be “flush” with the top of the insulating layer. A common definition of “flush” is “directly abutting or immediately adjacent” (Merriam-Webster's Collegiate Dictionary, 10th Edition, 2001);
an organic light-emitting layer on a side of the first electrode away from the planarization layer and at least covering the portions of the first electrode at the bottom of the opening (organic light-emitting layer 110, ¶ [0036]); wherein the pixel definition layer is between the organic light-emitting layer and the first electrode (e.g. as seen in figure 3, there is a portion of the pixel definition layer 108 that is between the organic light-emitting layer 110 and the first electrode 106); and
a second electrode on a side of the organic light-emitting layer away from the planarization layer (second electrode 112, ¶ [0036]).
Takagi is silent with respect to disclosing the insulating layer comprises a plurality of openings distributed in an array with respect to the embodiment of figure 3.
Takagi discloses with respect to the embodiment of figures 5, 6A and 6B the insulating layer comprises a plurality of openings distributed in an array (e.g. as seen with respect to figures 5, 6A and 6B, insulating layer 104 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takagi such that the insulating layer comprises a plurality of openings distributed in an array since Takagi discloses a single electroluminescent device with the insulating layer comprising an opening in the embodiment of figure 3, and Takagi discloses in the embodiment of figures 5, 6A and 6B that an analogous electroluminescent device may be formed in an array such that the insulating layer comprises a plurality of openings distributed in an array. Furthermore, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. See MPEP 2144.04. One would have been motivated to have the insulating layer comprising a plurality of openings distributed in an array in order to form a substrate with a plurality of light emitting devices, thereby having a larger light emission output from the device.

Regarding claims 2 and 11, Takagi discloses the organic electroluminescent substrate and display panel according to claims 1 and 10, wherein an orthographic projection, on the planarization layer (104a), of the second electrode (112) overlaps with an orthographic projection, on the planarization layer (104a), of a part of the organic light-emitting layer (110) covering the portions of the first electrode (106) at the bottoms of the plurality of openings (e.g. as seen in figure 3 looking downward from above the substrate, with respect to figure 5 for the plurality of openings).

Regarding claims 3 and 12, Takagi discloses the organic electroluminescent substrate and display panel according to claims 1 and 10, wherein an orthographic projection, on the planarization layer (104a), of the organic light-emitting layer (110) at least covers an orthographic projection, on the planarization layer (104a), of the portions of the first electrode (106) at the bottoms of the plurality of openings (e.g. as seen in figure 3 looking downward from above the substrate, with respect to figure 5 for the plurality of openings).

Regarding claims 4 and 13, Takagi discloses the organic electroluminescent substrate and display panel according to claims 3 and 12, wherein the orthographic projection, on the planarization layer (104a), of the organic light-emitting layer (110) has an overlapping area with an orthographic projection, on the planarization layer (104a), of a portion of the first electrode (106) covering a side of the insulating layer (104b) away from the planarization layer (104b) (e.g. as seen in figure 3 looking downward from above the substrate, with respect to figure 5 for the plurality of openings, organic light-emitting layer 110 overlaps the portion of the first electrode 106 covering portions of the top side of the insulating layer 104b).

Regarding claims 9 and 18, Takagi discloses the organic electroluminescent substrate and display panel according to claims 1 and 10, wherein the first electrode is an anode and the second electrode is a cathode (e.g. ¶ [0042] – [0043] discloses the first electrode 106 to be an anode, and the second electrode 112 to be a cathode).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        January 27, 2022